January 21, 1925. The opinion of the Court was delivered by
The appellant's statement is as follows:
"This is a case in which the plaintiffs-appellants sued the Southern Railway Company for the loss in weight of a shipment of corn from Indianapolis to Spartanburg, S.C. The plaintiffs introduced evidence showing the amount of corn in the car when it was loaded in Indianapolis, the amount that was in the car when it arrived in Spartanburg, and the market value of the actual loss in the two weights at the point of destination at the time it was delivered. The defendant did not offer any evidence to disprove these facts. but all of their evidence tended to prove that the car in question was delivered by the defendant to the Charleston Western Carolina Railway Company. At the close of the testimony the defendant moved for a directed verdict on the ground that the Charleston  Western Carolina Railway Company was the terminal carrier and that the Southern Railway Company is a connecting carrier, etc. On this motion the presiding Judge directed a verdict in favor of the defendant, basing his ruling on the case ofSouthern Textile Machinery Company v. P.  N. RailwayCompany, 114 S.C. 141; 103 S.E., 475.
"To this ruling the plaintiffs-appellants excepted, and by two assignments of error allege that the presiding Judge erred, as a matter of law, in directing the verdict. However, there is only one real issue in the entire case, and that is: Was the Southern Railway Company a terminal carrier in the delivery of the goods involved?
"In order to properly present the argument of the plaintiffs-appellants, it became necessary to secure the consent of our Court to review and criticise the case of Southern *Page 381 Textile Machinery Company v. P.  N. Railway Company, as that case is decisive of the point at issue, and if permitted to stand would leave the appellants with practically no case."
This Court does not see its way clear to overrule the case of Southern Textile Machinery Company v. P.  N. RailwayCompany, 114 S.C. 141; 103 S.E., 475.
The judgment appealed from is affirmed.
MESSRS. JUSTICES WATTS, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.